 FLITE CHIEF, INC.Flite Chief, Inc.; Richard Miller and Karen Miller; M& M Truckadero Coffee Shop, Inc.; James Millerand Paul A. Minder and Culinary Workers, Bar-tenders & Hotel Employees, Local 535. Cases 31-CA-4593 and 31-CA-5176November 9, 1979SUPPLEMENTAL DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 1, 1979, Administrative Law Judge JerroldH. Shapiro issued the attached Supplemental Deci-sion in this proceeding. Thereafter, Respondents filedexceptions and a supporting brief, and the GeneralCounsel also filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings and conclusions of the Administrative LawJudge and to adopt his recommended Order as modi-fied herein.The Administrative Law Judge found, inter alia,that discriminatee James Templeton, until the firstday of the backpay hearing, had intentionally con-cealed certain interim earnings that he had receivedduring the backpay period. The Administrative LawJudge therefore found that Templeton was not enti-tled to receive backpay from the time he first workedfor an employer whose earnings he concealed, i.e.,from June 4, 1975, until the date he disclosed his con-cealed interim earnings to the Board's representative;i.e., January 16, 1979. Accordingly, the Administra-tive Law Judge reduced the amount of net backpayallegedly due Templeton from $23,803 to $5,856. TheGeneral Counsel has excepted to this finding, con-tending that Templeton voluntarily submitted the ad-ditional information in issue, albeit on the first day ofthe hearing, thus permitting the General Counsel toamend the backpay specification to reflect additionalinterim earnings by Templeton and reduce Respon-dent's backpay obligation by $8,000. The GeneralCounsel further argues that an affirmative of the Ad-ministrative Law Judge's determination under thesecircumstances would be at odds with the overridingpublic policy implicit in the Act that unlawful con-duct as committed by Respondents must be fullyremedied. In addition, the General Counsel notes thata respondent, no matter how egregious its misconduct,may only be compelled to undo its wrong and maynot be subjected to penalty, as the Act is by designlimited to remedial and not punitive measures. Butthe General Counsel asserts that by finding Temple-ton, who is not a respondent but, in fact, a discrimi-natee, ineligible to receive compensation for the bet-ter part of the backpay period, the AdministrativeLaw Judge has, in effect, imposed a penalty on Tem-pleton which contravenes the intent of the statute.The General Counsel therefore contends that Tem-pleton should be compensated for the full backpayperiod in accord with the backpay specification asamended at the hearing. For the following reasons,we agree with the General Counsel.Templeton, employed by Respondents as a cook,was discharged on July 22, 1974, for reasons thatwere later determined by the Board to be proscribedby Section 8(a)(3) of the Act.' As set forth more fullyin his Decision, the Administrative Law Judge foundthat, following his dismissal, Templeton sought andobtained alternate employment at various culinaryestablishments in the area. From August 1974 to mid-September 1974, Templeton substituted for the regu-lar cook at the Indigo Room restaurant. Almost im-mediately thereafter, Templeton was employed as achef at the White Sands restaurant and cocktaillounge. He voluntarily resigned from the position inlate October 1974 and, despite repeated efforts, hewas unable to secure employment until June 4, 1975,when he obtained a job with the Vikings Table, asmall steak house, where he remained for I month.From July 1975 to March 1975, Templeton was againunemployed but continued throughout that period toseek employment. In March 1976, as the result of areferral from the State of California employment of-fice, Templeton was hired by the Perris Valley Inn,first as a part-time cook and then as manager. Heremained there until November 1976. Templeton nextfound employment in January 1977 as a part-timecook with the Ontario Golf Club. Templeton left On-tario in May 1977 to accept a full-time position as acook with the Mountain View Country Club, wherehe stayed until January 1978. He next secured a posi-tion with Your Host Restaurant in August 1978 asgeneral manager and was retained in that positionuntil November 1978 when he resigned, believing thatthe position entailed responsibilities beyond his capa-bilities. Following his separation from Your Host,Templeton was unable to obain additional employ-ment prior to the date of the hearing, January 16,1979.Although Templeton was employed by seven em-ployers during the backpay period, until the first dayof the backpay hearing, he had only informed theGeneral Counsel of his associations with the IndigoRoom, the White Sands restaurant, and the Perrisi See 220 NLRB 1112 (1975).246 NLRB No. 55407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDValley Inn. Templeton failed to notify the GeneralCounsel of his employment with the Vikings Table,the Ontario Golf Club, the Mountain View CountryClub, and Your Host Restaurant. Absent this latterinformation, the General Counsel prepared a back-pay specification which indicated that Respondents'net backpay obligation to Templeton was approxi-mately $32,000. On the day of the hearing, but priorto the commencement thereof, Templeton disclosedto the General Counsel his employment relationshipwith the additional four employers and his respectiveearnings there of approximately $8,000. The GeneralCounsel, accordingly, amended the backpay specifi-cation to reflect these additional moneys, thus reduc-ing Templeton's net backpay to $23,803.In reaching his decision to reduce Templeton's netbackpay, the Administrative Law Judge recognizedthat Templeton's actions were not identical withthose backpay claimants in other Board proceedingswho had engaged in fraud to conceal interim earningsand who were consequently denied backpay.2Never-theless, he concluded that Templeton had willfullyunderstated his interim earnings in order to exactbackpay from Respondents in excess of his actualloss. In finding Templeton ineligible for backpayfrom the time he first ceased to report his interimemployment, the Administrative Law Judge stated"that it would be a salutary step in the administrationof Board compliance proceedings to impose a penaltyupon backpay claimants in order to discourage claim-ants such as Templeton, from attempting to pervert aremedial order of the Board, issued in the public in-terest, into an instrument of unmerited personalgain." He accordingly reduced Templeton's backpayto the figure stated above.We disagree with the Administrative Law Judge'sassessment of Templeton's conduct in these circum-stances. While the Administrative Law Judge foundthat Templeton's reason for failing to file quarterlyreports with the Board's Regional Office strained cre-dulity,3the fact remains that Templeton came forthvoluntarily and supplied the General Counsel, albeitat the 11th hour, with the information necessary topresent a more accurate picture of his interim em-ployment status. While we do not condone eitherTempleton's method of furnishing the Board with therequisite interim employment data or his decision toforgo the Board's quarterly reporting procedure, wedo not equate his conduct with an attempt "to perverta remedial order of the Board ...into an instrument2 See, e.g., Jack C. Robinson, doing business as Robinson Freight Lines, 129NLRB 101)40 (1960); and M. J McCarthy Motor Sales Co.. 147 NLRB 605(1964).Templeton claimed that he was being harassed by Respondents, who hebelieved had learned of his whereabouts through the quarterly employmentreports submitted to the Regional Office. The Administrative Law Judgediscredited Templeton's testimony in this regard.of... personal gain." The fact that Templeton volun-tarily submitted the missing information convinces usthat he was not seeking to obtain more than his due.In the absence of fraud or any evidence that Temple-ton was attempting to undermine the Board's reme-dial processes, we are not inclined to penalize Tem-pleton for failing to submit his interim earnings datain a timely fashion. Moreover, we note that, once sup-plied with the additional employment information,the General Counsel and presumably the Administra-tive Law Judge were able to adequately determineTempleton's interim earnings.4In view of the above,we shall award Templeton full backpay minus thoseinterim earnings set forth in the the amended back-pay specification.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondents, FliteChief, Inc.; Richard Miller and Karen Miller; M &M Truckadero Coffee Shop, Inc.; and James Millerand Paul A. Minder, Fontana, California, shall pay tothe employees involved in this proceeding as netbackpay the amounts set forth opposite their namesin the said recommended Order of the AdministrativeLaw Judge, except that James Templeton shall bepaid the amount set forth below:James Templeton$23,8034 f. cases cited at fn. 2, supra.In reaching this conclusion, we also reject Respondents' contention thattheir backpay obligation with respect to Templeton should he tolled, underany circumstances, as of' the time Templeton left his position with the WhiteSands restaurant as the position he occupied there was comparable to his jobwith Respondents and his decision to resign was not for cause. The Admin-istrative Law Judge found, and we agree, that Templeton's job at WhiteSands as chef required greater skills than possessed by Templeton or re-quired as a cook with Respondents and his decision to leave for that reasonconstituted good cause.SUPPLEMENTAL DECISIONJERRO.I) H. SAPIRO(), Administrative Law Judge: OnOctober 6. 1975, the National Labor Relations Board is-sued a Decision and Order in this proceeding,' in which itfound that the Respondents, Flite Chief, Inc.: RichardMiller and Karen Miller; M & M Truckadero Coffee Shop,Inc.: James Miller and Paul A. Minder, violated Section8(a)( 1) and (3) of the Act by. among other things. discharg-ing all of their employees in July 22, 1974. and employeeLeona Lile on August 2, 1974, because of the employees'union activities. The Board's Decision and Order was en-forced on August 24, 1977, by the United States Court of1 220 NLRB 1112.408 FLITE CHIEF, INC.Appeals for the Ninth Circuit in an unpublished memoran-dum' and on October 14, 1977, the court entered its Judg-ment enforcing the Board's Order in its entirety.The Board's Order, among other things, directs Respon-dents to offer its employees whose employment was termi-nated because of the employees' union activities immediateand full reinstatement to their former jobs and to makethem whole for any pay losses which they were have suf-fered by reason of the discrimination practiced againstthem with interest. A dispute having arisen over theamount of backpay due under the Board's Order to dis-criminatees Hilda Bitonti, Cindy Lile Ford, Leona Lile, andJames Templeton and over whether employee Tony John-son was a discriminatee entitled to an offer of reinstatementand backpay, the Regional Director for Region 31 of theBoard, on October 18, 1978, issued and duly served on Re-spondents a backpay specification, which was amended atthe hearing, alleging the amounts of backpay due under theBoard's Order. On November 6, 1978, Respondents filed atimely answer which was amended at the hearing. On Janu-ary 16 and 17, 1979, and continuing on February 5, 1979, 1conducted a hearing in this proceeding.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS AND CONCLUSIONSA. Whether the Procedures Were Fair and ProperRespondents prior to the hearing moved that it be post-poned to allow Respondents discovery in the form of depo-sitions of the discriminatees whose backpay is in issue andof depositions of their interim employers. The Board's Re-gional Director denied this motion. Respondents renewedthe motion at the outset of the hearing, and I denied it. Intheir post-hearing brief Respondents urge that I dismiss thebackpay specification in its entirety because of the denial ofeffective pretrial discovery. I reject this motion because Re-spondents have not been denied due process nor have theybeen prejudiced by the application of the Board's rules inthis proceeding.The backpay specification and notice of hearing issuedOctober 18, 1978, and disclosed both the amounts of thediscrimatees' interim earnings, the period when they wereemployed, and the names of their interim employers. There-after, the Company, in order to obtain discovery, filed anapplication with the Board's Regional Director to take thedepositions of the discriminatees and of their interim em-ployers. However, the Board's rules permit the RegionalDirector to allow the taking of depositions only upon ashowing of "good cause," and the purpose of the rule is notto provide discovery, but to permit parties to obtain andpreserve testimony from witnesses who will be unavailableto testify at the hearing. See N.L.R.B. v. Valley Mold Com-pany, Inc., 530 F.2d 693, 694-695 (5th Cir. 1976); TitleGuarantee Co. v. N.L.R.B., 534 F.2d 484, 487 (2nd Cir.1976). Since Respondents' request for depositions wasbased upon a desire for discovery and did not allege thatthe prospective deponents would be unavailable at the2 N.L.R.B v. Flite Chief Inc. et at., No. 76 1108.hearing, their request was insufficient on its face and prop-erly denied. However, after the issuance of the backpayspecification, the General Counsel, upon the request of Re-spondents, was obligated to turn over to Respondents "allfactual information in documents obtained or prepared bythe Regional Office which is relevant to the computation ofthe net backpay, including search for employment or avail-ability for employment, or other forms of reimbursement,"including "all affidavits or other documents concerning dis-criminatees' interim employment, search for employment oravailability for employment." See N.L.R.B. Case HandlingManual, (part 3), Compliance Proceedings, Sections10663.1-3. Presumably. Respondents took advantage ofthis procedure and requested and received such materialswhich it used on preparing for hearing. In addition, duringthe course of the hearing the General Counsel producedeach discriminatee, whom Respondents' counsel cross-ex-amined. The hearing was recessed from January 17, 1979,until February 5, 1979, for the express purpose of allowingRespondents' counsel to investigate certain evidence per-taining to discriminatees' interim earnings which Respon-dents learned about for the first time during the hearing andto enable Respondents' counsel. if necessary, to submit ad-ditional evidence concerning these matters. On February 5,when the hearing reopened, the Respondents adduced addi-tional evidence on a number of these matters.Based upon the foregoing, I am of the view that the Re-spondents have failed to establish that they have been de-nied due process in any way, or that they have been preju-diced by the application of the Board's rules in thisproceeding.B. Whether the Backpav Periodfor Discriminatees Ford,Templeton, and Lile Was Tolled by Respondent's Offer ofReinstatementThe General Counsel takes the position that Respondentshave never tolled their backpay obligation toward discrim-inatees Ford, Templeton, and Lile. Respondents argue thattheir backpay liability ended in the latter part of October1974, when it offered these discriminatees reinstatement. AsI ruled at the hearing, I am of the opinion that Respon-dents' argument on this matter has already been laid to restand that Respondents are precluded from litigating thismatter in this supplemental proceeding, inasmuch as theBoard in the initial proceeding concluded that Respon-dents' offer of reinstatement made in October 1974 were notbona fide but "were made merely as a matter of form." See220 NLRB I 12.C. Whether Discriminatees Ford, Lile, Bitonti, andTempleton Are Barred From Collecting Backpay on theGrounds of Accord and SatisfactionRespondents argue that discriminatees Ford, Lile,Bitonti, and Templeton should be barred from collectingany backpay on the grounds of accord and satisfaction. Anexamination of the evidence pertinent to this contentionshows that these discriminatees each received and cashedchecks from Respondents in 1978 as payment of wages andinterest due them from the time of their respective dis-409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges until the end of October 1974,3when Respondentscommunicated their invalid reinstatement offers. There isno evidence that the discriminatees indicated to Respon-dents, verbally or in writing, that these payments wouldsatisfy all backpay claims they had against Respondents.'Nor is there evidence that a representative of the Boardentered into such a settlement with Respondents. It is forthese reasons that I reject Respondents' contention that themoneys it paid discriminatees Ford, Lile, Bitonti, and Tem-pleton satisfied Respondents' backpay obligation in its en-tirety.D. Tony JohnsonIn the prior proceeding the Board found that on July 22,1974, Respondents discharged all of their coffeeshop em-ployees because of employees' union activities. It was leftfor the compliance stage of the proceeding to identify theemployees employed on that date, thus included in the massdischarge. The General Counsel and Respondents havereached agreement upon the identities of all employees in-cluded in the July 22 mass discharge except for one, TonyJohnson, whose employment Respondents contend was ter-minated prior to July 22. An examination of the pertinentevidence reveals the following.Johnson started to work in Respondent's coffeeshop as adishwasher during the payroll period ending July 22, 1974.When hired for this job he was told by a representative ofRespondents that he was being hired as a full-time workeron a permanent basis. However, he worked only I day dur-ing the payroll period ending July 22 and did not workthereafter, inasmuch as his mother told him that, when shephoned the coffeeshop to ask about his work schedule, shewas notified that he was not scheduled to work. Respon-dents failed to present any evidence to establish the circum-stances which resulted in Johnson's termination. And, inthe latter part of October 1974, when Respondents sent re-instatement letters to the employees who were terminatedon July 22, it sent one of these letters to Johnson, thusindicating Respondents considered Johnson as having beenincluded in the July 22 mass termination. The foregoingcircumstances taken in their totality establish that as of July22, 1974, Johnson was in the Respondents' employ and onthat date was illegally discharged with other employees.Johnson's backpay period extends from July 22 until Oc-tober 29, 1974. There is no contention or evidence whichestablishes that during this period he incurred a willful lossof earnings or failed to make a reasonable search for work.Based upon the foregoing, and the whole record, I findRespondents' net backpay liability in Johnson's case totals$1,080 as computed in the amended backpay specification.E. Hilda BitontiRespondents contend that discriminatee Bitonti's grossbackpay should be reduced by 3 weeks' pay inasmuch asduring the backpay period she would have taken a 3-weekThe backpay specification credits Respondents for these payments.'I note that, even if the discrinminatees had entered into such a privatesettlement, it would not constitute a valid waiver of the discriminatees' statu-tory right to a valid offer of reinstatement and that backpay continues untilsuch an offer is forthcoming. Cf. George Webel d/b/a Webel Feed Mills &Pike Transit Company, 229 NLRB 178 (1977).unpaid vacation while in Respondents' employ. The soleevidence offered in support of this assertion by Respon-dents is a calendar for August 1974 used by management toindicate when coffeeshop employees would be absent fromwork. This calendar has handwritten notations which indi-cate that Bitonti would be absent from work from August 3,1974 to August 24, 1974. Respondents, however, were un-able to identify this handwriting, nor were they able to pre-sent evidence of the circumstances surrounding this calen-dar entry. On the other hand, Bitonti credibly testified thatin 1974 she did not indicate to the coffeeshop's manage-ment that she intended to take time off from work for eithera vacation or other reason. She also credibly testified thatthe calendar notation was not in her handwriting and thatshe had never seen this calendar prior to the hearing in thiscase. Finally, it is undisputed that during Bitonti's employ-ment at the coffeeshop in 1971, 1972, and 1973 she nevertook a vacation from work.It is clear, based upon the foregoing, that the record doesnot establish that Bitonti during the backpay period wouldhave taken an unpaid vacation while working for Respon-dents. Accordingly, I reject Respondent's contention.Bitonti's backpay period extends from July to October 6,1974. There is no contention or evidence which establishesthat during this time period she incurred a willful loss ofearnings or failed to make a reasonable search for work.Based upon the foregoing, and the whole record, I findRespondents' net backpay liability in Bitonti's case totals$495 a computed in the amended backpay specification.F. Cindy Lile FordDiscriminatee Ford was employed by Respondents'coffeeshop as a cashier hostess. She worked part time, aver-aging 15 hours weekly. While employed by Respondentsshe worked full time for the Pacific Telephone Company.Respondents accommodated Ford so that she was able toarrange her work schedule at the coffeeshop so it did notinterfere with her full-time job at Pacific Telephone. Fol-lowing her July 22, 1974, discharge, Ford continued towork full time for Pacific Telephone throughout the entirebackpay period.During the portion of the backpay period in questionherein, July 24, 1974, to September 30, 1978, Ford testifiedshe applied to different employers for part-time work oncea month. Ford also testified that she was not successful insecuring even one part-time job during the 4-year backpayperiod. But, when confronted with her W-2 forms, Fordreluctantly admitted that in the last quarter of 1975 sheworked one shift for a Denny's Restaurant. However, shetestified that she was never employed by Denny's but onlyworked one shift on a trial basis in competition with otherapplicants for this job and failed to get the job. This testi-mony is contradicted by the termination notice signed byFord when she was terminated by Denny's. It indicates thatFord was in fact hired by Denny's and after working oneshift voluntarily abandoned this job because, as she in-formed Denny's, that job conflicted with her full-time jobwith Pacific Telephone.The question presented for decision is whether discrimi-natee Ford exercised "reasonable diligence" in seeking410 FLITE CHIEF, INC.comparable interim employment.' In this regard an exami-nation of the record reveals that Ford made attempts atsecurity employment an average of only once a month dur-ing each of the 49 months which comprise the backpayperiod. Ford offered no excuse or explanation for her obvi-ous lack of effort to secure an interim part-time job to re-place the one she had lost when Respondents dischargedher. I do not believe that it is reasonable to conclude that sofew attempts at securing interim employment constitutes"reasonable diligence." Moreover, the infrequency ofFord's attempts to secure interim employment and the lackof any excuse for this conduct, when coupled with Ford'slack of candor in testifying about the single interim job thatshe did secure, leads to the inference that Ford did notmake an honest good-faith effort in her search for interimemployment. It is for these reasons that I conclude thatduring that part of the backpay period in question herein,July 22, 1974, through September 30, 1978, Ford is notentitled to any backpay.G. Leona May LilebOn July 22, 1974, the date of her initial illegal discharge.discriminatee Lile was employed as a cashier in Respon-dent's coffeeshop. She worked the 10 p.m. to 6 a.m. shiftand was paid $2 an hour. She regularly worked 40 hours aweek. On July 29, 1974, Lile was rehired as a cashier on the3 to 10 p.m. shift and, in violation of Section 8(a)() of theAct, was given a pay raise of 25 cents an hour to discourageher from supporting the Union. See 220 NLRB 1112. Therecord reveals that, subsequent to Lile's reinstatement anduntil her termination on January 9, 1975, she continuouslyworked less than 40 hours a week.'In the middle of December 1974, Peterson began work ascoffeeshop manager, having been employed by one of Re-spondents to determine why the coffeeshop was having eco-nomic problems and to remedy these problems. After ana-lyzing the situation, he concluded that the coffeeshop wasoverstaffed in relation to its earnings. Accordingly, Petersonterminated certain coffeeshop personnel, including one ofthe two cashiers employed in the shop.' Specifically, Peter-son decided to economize by eliminating the night-shiftIt is settled that a discriminatee is not held to the highest standard ofdiligence in attempting to find comparable intenm employment: "reason-able" exertions are sufficient. E.g.. NL R. B. v. Arduini Manufacturing Corpo-ration, 394 F.2d 420, 423 (Ist Cir. 1968); Miami Coca-Cola Bottling Com-pany, 360 F.2d 569, 575 (5th Cir. 1966).6 Discriminatee Lile and Coffeeshop Manager Peterson were the only wit-nesses who gave testimony concerning the issues involved in Lile's case.Peterson's demeanor was more favorable than Lile's. He impressed me as avery sincere and conscientious witness. In addition, I note that when Peter-son testified he was no longer employed by Respondents, having been fired.See Flite Chief Inc.; et al., 229 NLRB 968 (1977). Thus, it is reasonable toassume that he was either a disinterested witness or biased against Respon-dents. In fact, in a prior Board proceeding Peterson gave testimony adverseto Respondents and was credited by the Administrative Law Judge, whodescribed him as "a forthright, honest" witness. See Flte Chief Inc.. er al.,supra. Under the circumstances, I have credited Peterson's testimony overLile's in every instance where there was a conflict.I Respondents failed to present any reason or reasons for Lile's not work-ing 40 hours a week as she had done prior to her illegal termination, nor didRespondents attempt to justify their failure to reinstate her to the work shiftshe had worked prior to her illegal discharge.8 Peterson credibly testified that during his tenure as manager the coffee-shop only employed two cashiers-one for the day shift and another whoworked at night.cashier and to have the day-shift cashier, Lile, work a splitfrom 10 a.m. to 2 p.m. and from 4 to 8 p.m.. hours whichcovered lunch and dinner.' On January 9, 1975, Petersonnotified Lile of this decision. Peterson explained to Lile thatit was necessary for her to work a split shift since, for busi-ness reasons, he was eliminating employees, including onecashier. Lile replied that she could not work a shift becauseof transportation problems: namely, she depended uponher daughter to drive her to and from work. Peterson apolo-gized. but indicated that the split shift was the only cash-ier's position available. Lile rejected his position and wasterminated. Peterson hired another cashier who worked thesplit shift refused by Lile. Also, Peterson terminated thecashier who worked nights.In summation, an examination of the evidence, whichhas been set forth in detail supra, establishes that Respon-dents terminated one of its two cashiers and required theremaining cashier to work a split shift. This conduct wasprompted by legitimate business considerations. It was be-cause of this nondiscriminatory conduct that discriminateeLile was terminated because she was unable to work a splitshift due to transportation problems.'°In view of these cir-cumstances, I find that Respondents' backpay obligationtoward Lile ended January 9, 1975. I recognize that Re-spondents did not fully reinstate Lile to her former positionas required by the court's Judgment.'However, Respon-dents' failure fully to reinstate her to her former positionhad nothing to do with her termination" and the recordalso establishes that Lile would have been terminated onJanuary 9, 1975, even if she had been fully reinstated to herformer position." In other words, based upon the foregoing.I find that Lile's termination on January 9, 1975, was un-connected with Respondents' previous discrimination andwould have come about during the normal course of busi-ness absent the discrimination.Based upon the foregoing, and the whole record, I findthat Lile's backpay period extends only from August 2,1974,'4 to January 9, 1975, and further find that Respon-dents' net backpay liability in Lile's case totals $384.'9 The aforesaid findings concerning Peterson's reason for eliminating onecashier and assigning the remaining cashier to work a split shift are basedupon the testimony of Peterson. who, as I have indicated supru, impressedme as an extremely credible witness.I'The General Counsel has not issued a complaint alleging that Lile'sJanuary 9, 1975., termination was illegal, nor does the record in this proceed-ing warrant such a finding." Lile was reinstated to a different work shift from the one she had workedprior to her illegal discharge, worked fewer hours than prior to her illegaldischarge, and was paid 25 cents an hour less than she had earned when lastemployed by Respondents.12 As described supra, Lile's objection to working a split shift, which sheexpressed to Peterson, was based solely on the fact that she lacked transpor-tation. Also, when testifying Lile admitted that her objection to working asplit shift which caused her termination was "the transportation problem."1 If Lile had been reinstated to the shift she had worked prior to her illegaltermination, it is plain she would have been either terminated when theposition of night cashier was eliminated or terminated when she refused toaccept the position of split-shift cashier.'1 The backpay specification alleges that Lile's backpay penod does notcommence until August 2. 1974.is This amount is based upon net backpay totaling $358 for the fourthquarter 1974, as computed in the amended backpay specification, and $26for the first quarter 1975, which I have computed on the assumption that ifLile had been fully reinstated she would have worked 5- to 8-hour shiftsbetween January I and 9, 1975. rather than the four shifts she in fact workedduring that period.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. James Templeton1. The factsDiscriminatee Templeton was employed in Respondents'coffeeshop as a cook. His sole duty was to prepare food,and he was paid $4 an hour. He worked an average of 48hours a week.Following his discharge on July 22, 1974, he tried to findother employment by registering for work with the CulinaryWorkers Union, which in August 1974 referred him to anemployer, The Indigo Room, which hired him as a cook towork temporarily until its regular cook recovered from aninjury. He worked for this employer until the middle ofSeptember 1974, when he left because the regular cook re-turned.In September 1974, after terminating his employmentwith The Indigo Room, Templeton was then referred by theCulinary Workers Union almost immediately to anotheremployer, the White Sands, which operates a restaurantand cocktail lounge. Templeton worked for this employeras a chef from September 27 until October 21, 1974. He waspaid a monthly salary of $800 and worked between 40 and48 hours a week. In addition to doing the cooking, Temple-ton, as chef, had the responsibility of doing banquet work,preparing the menus, and purchasing the food. He volun-tarily terminated his employment with the White Sands,explaining to the owner that the job was "too much" or"too hard" for him.'6After quitting the White Sands on October 21, 1974,Templeton's next interim employer was the Vikings Table,where he began work on approximately June 4, 1975. Dur-ing the interim of approximately 8 months, Templetonsought work by registering for work with the CulinaryWorkers Union and with the State of California Employ-ment Office; asked several different suppliers who sell foodto restaurants if they knew of any job openings at the res-taurants they serviced; answered ads for cooks in the localnewspaper; and personally applied to between three andfive different employers each week seeking work.Templeton's employment with the Vikings Table, a smallsteak house, lasted approximately 4 weeks, from approxi-mately June 4 until July 3, 1975. He worked between 30and 40 hours a week and earned substantially more than $4an hour." He prepared all of the food on the day shift,purchased the food he needed, and supervised the work ofthe other kitchen employees, a dishwasher and cook'shelper. He voluntarily terminated his employment underthe following circumstances. He asked the owner, EdwardMoses, for a pay raise. When Moses indicated he could notafford to raise his pay, Templeton quit his employment,16 Templeton and Evelyn Wright, the wife of the deceased owner of theWhite Sands, testified about Templeton's employment with this employer.Wright impressed me as the more credible witness, thus I have credited hertestimony over Templeton's wherever their testimony conflicts. Specifically. Ireject Templeton's testimony that he was hired by this employer temporarilyuntil the employer hired a chef and left the job only when the employerindicated it had hired a chef and no longer needed Templeton's services.17 Although the employer's owner, Edward Moses, had no independentrecollection of Templeton's hourly rate of pay, testifying it was anywherefrom $3 to $5 an hour, the record shows that in the 4 weeks of his employ-ment Templeton earned S722. Thus, since he worked between 30 and 40hours a week, it is plain that he earned substantially more than $4 an hour.stating to Moses that he intended to leave the area and goto the State of Arizona.l"From July 3, 1975, when Templeton quit the Vikings Ta-ble, until March 1976, when he secured his next interimemployment with the Perris Valley Inn, Templeton soughtinterim employment by registering for work with the Culi-nary Workers Union and the State of California Employ-ment Office. Also, he asked suppliers who furnished food torestaurants about possible job openings at the restaurantsthey serviced and checked newspaper ads for job openings.Templeton was not questioned about the number of em-ployers he in fact personally visited to seek out work duringthis period.Templeton's employment at the Perris Valley Inn lastedfrom March until November 24, 1976. He was referred tothis employer by the State of California Employment Officeand was hired initially as a part-time cook and worked inthis capacity for I month, at which time the Inn's managerleft and Templeton was offered and accepted the position asmanager. The Inn consists of a coffeeshop, restaurant, cock-tail lounge, and motel. Templeton was paid a weekly salaryof $300 to manage the Inn. His responsibilities were to liveon the premises, cook five shifts a week, and be responsiblefor the operation of the coffeeshop, restaurant, cocktaillounge, and motel, including the hiring and firing of em-ployees and the purchasing of supplies. Templeton did notperform his job as manager satisfactorily. Thus, the em-ployer's owner, Clark Lowry, received complaints from thepublic that the establishment was dirty, and that the foodand service were bad. In addition, the volume of businesstook a drastic drop, which Lowry attributed to Templeton'smismanagement. Also, the cost of food and labor were sig-nificantly out of proportion to the amount of business beingdone by the Inn, all of which Lowry attributed to Temple-ton's mismanagement. In view of the foregoing, Lowry de-cided to terminate Templeton and, although he did not spe-cifically inform Templeton about this decision, Lowry madeit known to Templeton that he felt his work performancewas unsatisfactory. The result was that on November 24,1976, Templeton, who apparently realized that Lowry wasdissatisfied with his management of the Inn and was closeto terminating his employment, voluntarily quit this job.From November 24, 1976, when Templeton left his em-ployment with the Perris Valley Inn, until January 1977,when he secured his next interim employment with the On-tario Golf Club, there is no evidence that Templeton didnot make a diligent search for interim employment.In January 1977, Templeton visited the Ontario GolfClub seeking work and was employed as a part-time cook, ajob he held until about May 15, 1977, when he quit in orderto accept a full-time job with the Mountain View CountryClub.Templeton's employment with the Mountain View Coun-try Club lasted from about May 15, 1977, until January 15,1978. Initially, he worked for this employer 40 to 48 hoursweekly as a cook, earning $3.50 an hour. However, in abouti" Templeton and Edward Moses, the employer's owner, testified aboutTempleton's employment at the Vikings Table. Where their testimony is inconflict, I have credited Moses, who impressed me as the more crediblewitness. Specifically. I reject Templeton's testimony that he was fired byMoses. who told him that he could not afford to pay him and was closing therestaurant, and that in fact shortly thereafter Moses ceased to operate thebusiness.412 FLITE CHIEF. INC.August 1977 he was offered and accepted the position of"head cook," which paid him a weekly salary of $250. Hewas in charge of the restaurant's kitchen and, in this posi-tion, in addition to preparing the food, he priced the menusand did the purchasing. Templeton's employment with thisemployer terminated under the following circumstances.The employer's owner indicated to Templeton that the op-eration was not making a profit and indicated he thoughtTempleton's management of the kichen was responsible forthe lack of profit in that end of the business and suggested itwould be better for all concerned if Templeton terminatedhis employment. Templeton accepted the suggestion andquit.From January 15, 1978, when Templeton terminated hisjob with the Mountain View Country Club, until August14, 1978, when he secured his next interim employmentwith Your Host Restaurant, there is no evidence that he didnot make a diligent search for interim employment.Templeton's employment with Your Host Restaurantlasted from August 14 until November 26, 1978. He wasemployed as its general manager. He was responsible forpurchasing all of the food and beverages and pricing themenus, and was responsible for the bookwork. He only pre-pared food when a cook failed to come to work as sched-uled. Templeton voluntarily quit his employment with thisemployer under these circumstances. A supplier deliveredthe wrong size lids used for plastic containers. The employ-er's owner, Austin, asked Templeton to return the lids. Inthe discussion which followed Templeton got the impres-sion that the owner was inferring that Templeton had or-dered the wrong size lids. Templeton lost his temper andgave Austin the keys to the restaurant and quit his employ-ment. Templeton testified that the reason he quit his jobwas that the duties of general manager were beyond hiscapabilities.2. DiscussionRespondents contend that Templeton should be disquali-fied from receiving all backpay because he fraudulentlyconcealed interim earnings. An examination of the evidencepertinent to this argument reveals the following.As described in detail above, from July 22, 1974, to Sep-tember 30, 1978, the period for which backpay is claimedon Templeton's behalf herein, Templeton was employed byseven different employers: Indigo Room-fourth quarter1974; White Sands-fourth quarter 1974: Vikings Tabhle -second and third quarters 1975: Perris Valley Inn--firstquarter through fourth quarter 1976; Ontario Golf Club--first quarter and second quarter 1977: Mountain VIiewCountr' Chub-second quarter through fourth quarter1977; Your Host Restaurant-third quarter 1978. Pursuantto the Board's standard operating procedure in handlingcompliance matters, its Regional Office compliance officerlate in 1974 notified Templeton that he was obligated tosecure interim employment pending a valid offer of rein-statement from Respondents and that he was also obligatedto notify the Board's compliance officer of the names of hisinterim employers and the amounts of money earned byhim while working for these employers. The record alsoreveals that during 1974, 1975, 1976. and 1977, the Board'sRegional Office gave Templeton forms to furnish its cornm-pliance officer with this information. Templeton completedthese forms periodically and sent them to the complianceofficer. Based upon the information concerning Temple-ton's interim earnings contained in these forms submittedby Templeton, and presumably after a representative of theBoard personally spoke to Templeton about his interim em-ployment and earnings, the Board's Regional Director onOctober 18, 1978, issued the backpay specification and no-tice of hearing in this proceeding. The backpay specifica-tion alleged that Respondents' net backpay liability fromJuly 22, 1974, to September 30, 1978, in Templeton's casetotaled over $32,000. Unfortunately, in drafting the specifi-cation, the Board's Regional Director was misled by Tem-pleton. It is undisputed that Templeton, in reporting hisinterim employment and earnings to the Board's compli-ance officer, had failed to inform the compliance officer thathe had worked for Vikings Table. Ontario Gold Club,Mountain View Country Club, and Your Host Restaurant,and had not informed the compliance officer about themoneys he had earned working for these employers. Theseundisclosed earnings totaled well over $8,000, thus reducingby 25 percent Respondents' net backpay liability towardTempleton as alleged in the specification. A representativeof the Board was not informed by Templeton about theseadditional interim earnings until January 16, 1979, the datethe hearing in this proceeding commenced. Counsel for theGeneral Counsel promptly amended the backpay specifica-tion to reflect the additional interim earnings.During the instant hearing Templeton was questionedabout his reason or reasons for concealing his interim em-ployment with Vikings Table, Ontario Golf Club. Moun-tain View Country Club, and Your Host Restaurant fromthe Board's compliance officer until the day of the backpayhearing. His testimony in response to these questions wasinconsistent and implausible and his demeanor was unfa-vorable. Based on his failure to credibly and convincinglyexplain why he failed to inform a representative of theBoard about his interim earnings with the four employersnamed above, I find that Templeton's intent was to willfullyconceal these earnings in order to obtain more backpaythan he was entitled to receive.It is my opinion that., where a backpay claimant willfullyconceals interim employment from the Board's complianceofficer with an intent to fraudulently increase the amount ofbackpay and does not reveal the concealed employmentuntil after the issuance of a backpay specification, theclaimant should be penalized by disallowing all backpayfrom the date the claimant was first employed by an interimemployer whose earnings have been concealed until theclaimant discloses these earnings to a representative of theBoard. Accordingly, I shall recommend that Templeton'sbackpay be disallowed in its entirety from June 4, 1975. theapproximate date when he began working for Vikings Ta-ble, until January 16, 1979, the date he disclosed his con-cealed interim earnings to a representative of the Board.I recognize that past cases involving fraudulent conceal-ment of interim earnings in which claimants have been de-nied backpay have involved concealment which has made itimpossible to ascertain the claimants' interim earnings. SeeJack C. Robinson. d/hb/a Rohinson Freight Lines, 129 NLRB1040 (1960): M. J. McCarthvy Motor Sales Co.. 147 NLRB605 (1964). Patrick F I:i. d/h/a Pat Izzi Trucking Con-413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany, 162 NLRB 242 (1966). This is not the situation here.Nevertheless, it is my view that this distinction should onlyaffect the scope of the penalty, namely, whether a claimantwho has attempted to fraudulently conceal interim earningsshould be denied all backpay or, as here, only for the periodof time the claimant has concealed interim earnings fromthe Board's compliance officer. For the significant consider-ation in all cases involving an attempted fraudulent con-cealment of interim earnings is not whether the claimant'sattempted fraud has made it impossible to ascertain interimearnings or whether the claimant eventually voluntarily dis-closes the concealed interim earnings. What is significant isthat a claimant has willfully understated interim earnings toa representative of the Board for the purpose of receivingan amount of backpay in excess of the claimant's actualloss. And, in reliance upon this fraudulent misrepresenta-tion, the Board's Regional Director has issued a backpayspecification on behalf of the claimant seeking such unde-served moneys. I am of the view that it would be a salutarystep in the administration of Board compliance proceedingsto impose a penalty upon backpay claimants in order todiscourage claimants, such as Templeton, from attemptingto pervert a remedial order of the Board, issued in the pub-lic interest, into an instrument of unmerited personal gain.In addition, the Board has an interest in insuring that itsbackpay specifications are based upon a true statement ofclaimants' interim earnings. Willful concealment by aclaimant of his interim earnings from a representative of theBoard in order to get more backpay than the claimant isentitled is a gross abuse of the provisions of the NationalLabor Relations Act, makes it extremely difficult for theBoard to resolve disputes involving backpay owed discrim-inatees, and places in danger the whole scheme of protec-tion afforded to employees under the Act. It is for all ofthese reasons that I shall recommend that Templeton'sclaim for backpay be disallowed in its entirety from June 4,1975, to January 16, 1979.During the portion of the backpay period from July 22,1974, to June 4, 1975, the record, as described in detailabove, reveals that Templeton made a diligent search forinterim employment. Respondents, although not contestingTempleton's diligence in seeking interim employment dur-ing this period, urge that "all backpay liability concerningTempleton was tolled as of the time he quit the WhiteSands Steak House as this was a quit from a suitable similarjob." I do not agree.As described in detail supra, Templeton worked forWhite Sands from September 27 until October 21, 1974,when he voluntarily abandoned this employment. Once aninterim job is obtained, the focus in determining whether aquit amounts to a willful loss of earnings is on the interimjob itself and the reasons for the quit. The Board set out thestandard for determining the suitability of interim employ-ment in Knickerbocker Plastic Co., Inc., 132 NLRB 1209,1214-15 (1961). The factors considered by the Boardtherein included (1) that the job paid wages comparable tothe one held with the original employer, (2) that it wassuited to persons of the employees' skill and experience, (3)that it did not appear to be more burdensome than the oneheld with the original employer, and (4) that the employeedid not have sufficient and justifiable cause for quitting thejob; i.e., that he quit for reasons of personal convenience,preference, or accommodation, rather than necessity. Ac-cord: Ozark Hardwood Company, 119 NLRB 1130, 1139(1957). Thus, where a discriminatee accepts an interim jobthat is not more dangerous or burdensome or essentiallydifferent, he may not quit "without good reason." N.L.R.B.v. Mastro Plastics Corporation, 354 F.2d 170, 174, fn. 3 (2dCir. 1965).Although Templeton's salary as a chef at the WhiteSands was comparable to what he earned as a cook workingfor Respondents' coffeeshop, his job as a chef was not com-mensurate with his skills and experiences as a cook. AsRespondents' witness Ms. Wright testified, there was "quitea lot" of difference between Templeton's work as a chef andthe work of a cook. As a cook for Respondents, Templetonwas responsible only for preparing food, whereas in his po-sition as a chef, in addition to preparing the food, he wasresponsible for "bringing up" banquets and the front lineand was responsible for personally serving the lunch andfor preparing the menus and purchasing the food. There isa lack of evidence that, prior to his employment as a cookfor Respondents, Templeton's background and experiencesuited him to handle a position as chef. Finally, it is signif-icant that the express reason given by Templeton for relin-quishing his employment with the White Sands was that thenoncooking tasks were "too much" or "too hard" for him.Under these circumstances, I am not persuaded that Re-spondents have established that Templeton's voluntary quitfrom his job at the White Sands was without good reason.'9Based upon the foregoing, and the whole record, I findthat Templeton is entitled to receive backpay from July 22,1974, until June 4, 1975, and also find that Respondent'snet backpay liability in Templeton's case for this periodtotals $5,856.20ConclusionsBased upon the foregoing and the whole record, I con-clude that Cindy Lile Ford is not entitled to any backpayand that the total net backpay due to the remaining dis-criminatees is as follows:"Tony JohnsonJames TempletonHilda BitontiLeona Lile$1,0805,856495384I note that, with respect to discriminatees Cindy LileFord and James Templeton, the obligation of Respondentsto pay them backpay was litigated only for the period oftime ending September 30, 1978. As of the date of this hear-ing Respondents had not made a valid offer of reinstate-ment to these discriminatees; thus, Respondents' backpayliability subsequent to September 30, 1978, will, if neces-sary, be the subject of further proceedings. However, Re-spondents' backpay liability in the case of Leona Lile has' "ITihe burden of proof is upon Respondent as to diminution of dam-ages, whether from the willful loss of earnings by the failure to either look foror keep a substantially equivalent job ...." Mastro Plastics Corporation, etc.,136 NLRB 1342, 1346 (1962).:0 This figure is based upon the net backpay computations in the amendedbackpay specification for the fourth quarter 1974 and the first quarter 1975,plus $1,728 for the second quarter 1975 to June 4."1 This backpay is based upon the computations set forth in Appendix Awhich is attached to this Decision [omitted from publication].414 FLITE CHIEF, INC.ended inasmuch as I have found, supra, that her January 9,1975, termination by Respondents was unconnected withRespondents' previous discrimination and would havecome about during the normal course of business absent thediscrimination.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER22Respondents Flite Chief, Inc.; Richard Miller and KarenMiller; M & M Truckadero Coffee Shop, Inc.; James Miller2U In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,and Paul A. Minder, Fontana, California, their officers,agents, successors, and assigns shall make whole each of theemployees named below as net backpay the amounts setforth opposite their names, plus interest accrued at the rateof 6 percent per annum to be computed in the mannerspecified in Isis Plumbing & Heating Co., 138 NLRB 716(1962), until payment of all backpay due, less tax withhold-ing required by Federal and state laws.Tony JohnsonJames TempletonHilda BitontiLeona Lile$1,0805,856495384conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.415